Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 1 of 30 PageID #: 460




               Exhibit 2
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 2 of 30 PageID #: 461




                            AMERICAN ARBITRATION ASSOCIATION

  WILLIAM J. LOVELACE and                          :
  OCTAVIA LOVELACE                                 :
        Plaintiffs,                                :   Case No.: 01-17-0006-3311
                                                   :
         v.                                        :
                                                   :   JULY 26, 2018
                                                   :
  SHOWROOM AUTO, LLC                               :
      Defendant                                    :
                                                   :


                          CLAIMANTS’ PRE-HEARING MEMORANDUM

         INTRODUCTION

         This is a suit brought by two consumers under the Truth in Lending Act (“TILA”),

  15 U.S.C. § 1601, et seq., and under New York General Business Law (“GBL”) §§ 349

  and 350 against an automobile dealership.



         SUMMARY OF FACTUAL ALLEGATIONS

         The following facts may be found by the arbitrator based upon testimony and

  documents to be presented by the Claimants.

         On or about April 7, 2016, Octavia Lovelace (“Octavia”) saw an advertisement on

  Showroom Auto’s website and www.usedcarsgroup.com for a 2014 Mercedes Benz

  C300 (the “Vehicle”). The advertised price was $23,981. After contacting Showroom

  Auto to confirm that the Vehicle was still available, Octavia and her father, William

  Lovelace (“William”, collectively “Claimants”), travelled to the dealership and met with a

  Showroom Auto salesman.



                                               1
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 3 of 30 PageID #: 462



         Claimants discussed the Vehicle with Showroom Auto personnel, who confirmed

  that the cash price of the Vehicle was $23,981. Claimant told Showroom Auto that she

  had $10,000 to put down for the purchase of the Vehicle.

         Showroom Auto suggested to Octavia that the car be put in only William’s name

  due to Octavia’s credit, but Showroom Auto knew and understood that Octavia would be

  the primary driver and would be making payments for the Vehicle. The salesman at

  Showroom Auto told Octavia that she did not get approved for financing, but William

  had been approved, and they would need to put an additional $1,000 down. Octavia did

  not have an additional $1,000 at the time of purchase, and Showroom Auto agreed to

  accept the payment in two weeks and provided Octavia with a form to sign that

  permitted Showroom Auto to take the additional $1,000 from Octavia’s bank account in

  two weeks.

         Showroom Auto prepared a Retail Instalment Contract (the “Contract) that listed

  William as the Buyer and did not contain a Co-Buyer, even though it knew that Octavia

  would be making the payments under the Contract. The Contract listed a cash price of

  $33,180.00, including $2,704 in sales tax, an amount that was substantially more than

  the agreed upon price. Exeter Finance Corp. (“Exeter”) is a subprime finance company

  that imposed costs upon Showroom Auto to take assignment of the Contract or

  otherwise did not pay the full amount financed at the time of assignment. Showroom

  Auto passed these, and other charges, on to Claimants, but failed to disclose them as

  finance charges. Instead, it buried the charges in the cash price of the Vehicle in

  violation of TILA and NY GBL §§ 349 and 350.




                                              2
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 4 of 30 PageID #: 463



         Showroom Auto rushed William through the signing of the Contract, and he did

  not notice that the price being charged was substantially greater of the agreed upon

  price and that the amount financed was $22,620. Showroom Auto failed to provide

  Octavia or William with a copy of a Buyers Order for the Vehicle.

         In the present action, the Defendant has made no effort to challenge the

  essential allegations asserted against it under TILA or NY GBL §§ 349 and 350. Earlier

  in these proceedings, Bernard Chris Mercus, the general manager of Showroom Auto,

  submitted a declaration (“Mercus Declaration”) in support of a motion to dismiss under

  Fed. R. Civ. P. 12(b)(6). The Mercus Declaration contains admissions that establish the

  Respondent’s liability under TILA with greater specificity than even alleged in the

  underlying complaint.

         Specifically, paragraph 20 of that Declaration provides an itemization of the “total

  cash price on delivery to customer” charged to William Lovelace, and it includes a

  charge of $1,340 as a “dealer financing fee.” This dealer financing fee was included in

  the $33,620 total cash price. Consequently, Respondent has admitted that it included a

  $1,340 “dealer financing fee” in the amount financed. In Paragraph 19 of that

  declaration, Mercus states that the purpose of that “[t]he dealer’s fee to arrange

  financing was $1,340.” Therefore, this charge would not have been present in a

  comparable cash transaction and it satisfies the definition of “finance charge.”

         The Contract disclosed an amount financed of $22,620, an annual percentage

  rate of 16.70%, a total finance charge of $15,462.96, and provided for 72 monthly

  payments of $528.93 commencing May 22, 2016. The Contract was assigned to Exeter.




                                               3
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 5 of 30 PageID #: 464



         After receiving the first Exeter invoice and learning that the balance owed was

  $22,620, Octavia contacted Showroom Auto’s general manager, Chris, who claimed

  that the price included a service contract and an “extended warranty” and a fee for

  “reconditioning” the Vehicle, although no reconditioning fee had been disclosed by

  Showroom Auto and no warranty agreement or service contract had been itemized on

  the Contract or provided to the Plaintiffs. If a service contract was registered in this

  transaction, this occurred without Plaintiffs’ knowledge, and no service contract has

  been provided to them.

         The Mercus Declaration further shed light on this itemization, but also made a

  portion of the increased price more inscrutable. According to Paragraph 20 of that

  declaration, the balance of the increased price was attributable to a $2,995 charge for

  “Used Vehicle Recon. Fee and Prep”. However, Mercus also declared that there was a

  $2,160 charge for “Theft Deterrent Protection (Anti-theft Etch)”. At this point, Showroom

  Auto has provided several different explanations for what this portion of the increased

  price can be attributed. Thus, it is doubtful that a service contract, “extended warranty”

  or “Theft Deterrent Protection (Anti-theft Etch)” actually exists for this Vehicle. And, by

  failing to provide Octavia or William with copies of whatever policy is in place, it would

  be nearly impossible for them to use a service for which they were charged over $2,000.

  Showroom Auto has not produced documents in these proceedings evincing the

  existence of any of these services for Claimants or the Vehicle. Moreover, if this fee was




                                                4
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 6 of 30 PageID #: 465



  for a VIN etch, this charge is particularly egregious, because this service is available for

  free from New York City Police Department (“NYPD”). 1



  LEGAL CLAIMS

      a. Truth in Lending Act

          TILA is a remedial, strict liability statute that is to be liberally construed, and it

  requires no proof of deception or actual damages to obtain relief thereunder. 2 Any

  defects in the disclosure process, even technical defects, must be recognized without

  requiring any proof that the consumer was confused. 3

          TILA’s purpose is to ensure the accurate and meaningful disclosure of the cost of

  consumer credit and to enable consumers to make informed choices in the credit

  marketplace. Our Supreme Court noted in Mourning v. Family Publication Services,

  Inc. 4 that unscrupulous merchants might attempt to circumvent TILA’s objectives by

  “burying the cost of credit in the price of the goods sold”. The Court gave an example of

  how a merchant might attempt to avoid the disclosure requirements:

         Two merchants might buy watches at wholesale for $20 which normally sell
         at retail for $40. Both might sell immediately to a consumer who agreed to
         pay $1 per week for 52 weeks. In one case, the merchant might claim that
         the price of the watch was $40 and that the remaining $12 constituted a
         charge for extending credit to the consumer. From the consumer’s point of
         view, the credit charge represents the cost which he must pay for the
         privilege of deferring payment of the debt he has incurred. From the
         creditor’s point of view, much simplified, the charge may represent the
         return which he might have earned had he been able to invest the

  1
    “Charging for Free VIN-Etching Might Soon Be Costly Business”, Keach Hagey, Queen Chronicle, Oct.
  9, 2003 available at http://www.qchron.com/editions/north/charging-for-free-vin-etching-might-soon-be-
  costly-business/ (Last accessed July 2, 2018).
  2
    Purtle v. Eldridge Auto Sales, 91 F.3d 797, 800 (6th Cir. 1996); McGowan v. King, Inc., 569 F.2d 845,
  848-49 (5th Cir. 1978); Redhouse v. Quality Ford Sales, Inc., 523 F.2d 1, 2 (10th Cir. 1975) (en banc).
  3
    See Jenkins v. Landmark Mortgage Corp., 696 F. Supp. 1089, 1092, 1095 (W.D. Va. 1988) (citing
  Powers v. Sims and Levin, 542 F.2d 1216, 1219 (4th Cir. 1976)).
  4
    Mourning v. Family Publications Serv., Inc., 411 U.S. 356, 366 (1973).

                                                     5
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 7 of 30 PageID #: 466



        proceeds from the sale of the watch from the date of the sale until the date
        of payment. The second merchant might claim that the price of the watch
        was $52 and that credit was free. The second merchant, like the first, has
        forgone the profits which he might have achieved by investing the sale
        proceeds from the day of the sale on. The second merchant may be said
        to have ‘buried’ this cost in the price of the item sold. By whatever name,
        the $12 difference between the total payments and the price at which the
        merchandise could have been acquired is the cost of deferring payment.

        The Supreme Court further elucidated that the Federal Reserve Board

  promulgated regulations (Regulation Z) to prohibit this well documented practice against

  a legislative background acknowledging this concern. Reg. Z addresses the burying of

  a “finance charge” as part of the “cash price” by its definition of these terms. Cash price

  is defined as:

        The price at which a creditor, in the ordinary course of business, offers to sell for
        cash the property or service that is the subject of the transaction. At the creditor’s
        option, the term may include the price of accessories, services related to the sale,
        service contracts and taxes and fees for license, title, and registration. The term
        does not include any finance charge.

  “Finance charge” is defined broadly in Reg. Z to include both direct and indirect

  amounts paid as an incident to or a condition of the extension of credit. Reg. Z, §

  226.4(a), provides as follows:

         The finance charge is the cost of consumer credit as a dollar amount. It
         includes any charge payable directly or indirectly by the consumer and
         imposed directly or indirectly by the creditor as an incident to or a
         condition of the extension of credit. It does not include any charge of a
         type payable in a comparable cash transaction.

  The regulatory scheme therefore requires sellers to separate the cash price of goods

  sold on credit from charges that are imposed as an incident of the extension of credit

  and that are not charged in a comparable cash transaction; those charges must be

  disclosed as finance charges.




                                               6
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 8 of 30 PageID #: 467



          Showroom Auto violated TILA in two ways. First, Showroom Auto increased the

  purchase price of the Vehicle on account of William’s credit. This additional $1,340

  charge would not have been incurred in a similar cash transaction. Showroom Auto has

  admitted that this charge was incidental to the providence of credit, since it a fee to

  arrange credit would not be included in a comparable cash transaction. 5 However,

  Showroom Auto failed to accurately include that charge as part of the finance charge

  and instead listed it as part of the amount financed. As described in the above

  hypothetical in Mourning, Showroom Auto buried the cost of financing as part of the

  amount financed. Therefore, the disclosures provided to Claimants inaccurate described

  the credit transaction.

          Additionally, if a service contract, extended warranty or some kind of theft-

  deterrent service was included, Showroom Auto violated TILA by not separately

  itemizing the costs of those contracts within the itemization of the amount financed that

  it provided to William. Under 12 CFR § 1026.18(c)(iii), the amount financed must itemize

  amounts paid to other persons, such as the service contract company, on the

  consumer’s behalf by the creditor. This Contract did not comply with that regulation.

  Alternatively, if some kind of contract was not included, Showroom Auto violated TILA

  by requiring William to pay the cost of that undelivered contract as a condition of

  financing, and those costs should have been disclosed as finance charges.




  5
    It is unclear before an evidentiary hearing whether the $1,340 charge is the amount charged by Exeter
  and simply passed on to William, or if Showroom Auto charged an additional fee on top of Exeter’s fee for
  its services with respect to arranging credit. Regardless, the fee was only included in the transaction
  because the purchase was financed and should have probable been disclosed as a finance charge.

                                                      7
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 9 of 30 PageID #: 468



     b. NY General Business Law §§ 349 (deceptive practices) and 350 (false
        advertising)

         Under GBL § 349, deceptive acts or practices in the conduct of any business in

  the State of New York are unlawful. GBL § 349. To show a violation of GBL § 349, a

  plaintiff must show that:

      The act or practice complained of was consumer-oriented;

      The act or practice was misleading in a material respect; and

      The plaintiff was injured as a result of the deceptive act or practice.

   Stutman v. Chemical Bank, 95 N.Y.2d 24, 29 (2000).

         A plaintiff does not need to establish a defendant’s intent to defraud or prove

  justifiable reliance. Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank,

  85 N.Y.2d 20, 25-26 (1995). Under GBL § 349(h), “[t]he court may, in its discretion,

  increase the award of damages to an amount not to exceed three times the actual

  damage up to one thousand dollars, if the court finds the defendant willfully or knowingly

  violated this section [i.e., GBL § 349].” In addition to this “civil penalty,” courts can award

  punitive damages under GBL § 349 for egregious conduct. Wilner v. Allstate Ins. Co.,

  71 A.D.3d 155, 167, 893 N.Y.S.2d 208, 218 (2d Dep’t 2010); Barkley v. Olympia Mortg.

  Co., 557 Fed. Appx. 22, 26 fn. 1 (2d Cir. 2014) (unpublished summary order) (“United

  Homes also argues that punitive damages are not available for violation of Section 349

  of New York General Business Law (“GBL § 349”)…However, punitive damages may

  be awarded for a violation of GBL § 349, Wilner v. Allstate Ins. Co., 71 A.D.3d 155, 167,

  893 N.Y.S.2d 208 (2010)…”); JD & K Assoc., LLC v. Selective Ins. Group, Inc., 118

  A.D.3d 1402, 988 N.Y.S.2d 749 (App. Div. 4th Dep’t 2014 ); Barkley v. United Homes,

  LLC, 2012 WL 2357295 (E.D.N.Y. 2012).

                                                8
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 10 of 30 PageID #: 469



          As the leading authorities on GBL § 349, the Honorable John M. Leventhal,

   Associate Justice of the Appellate Division, Second Department, and the Honorable

   Thomas A. Dickerson, who sat on the Appellate Division, Second Department until this

   month, have observed: “Although treble damages are limited to $1,000, New York

   courts and the legislature have set no such limit on punitive damages in GBL section

   349 claims.” John M. Leventhal & Thomas A. Dickerson, Punitive Damages: Public

   Wrong or Egregious Conduct? A Survey of New York Law, 76 Alb. L. Rev. 961, 1005

   (2013).

          Justices Leventhal and Dickerson give the example of the Appellate Division,

   Second Department, case of Wilner v. Allstate Ins. Co., 71 A.D.3d 155, 167, 893

   N.Y.S.2d 208, 218 (App. Div. 2d Dep’t 2010), in which an insurance company failed to

   protect its insured against third-party claims as required under a homeowner’s

   insurance policy. The Second Department held that “any consumer holding this policy,

   whose loss is potentially attributable to a third party, is required to protect the

   defendant’s rights. Therefore, the conduct complained of has ‘broad impact on

   consumers at large’ and was thus consumer-oriented.” Wilner, 71 A.D.3d at 164, 893

   N.Y.S.2d at 216 (citing N.Y. Univ. v. Cont’l Ins. Co., 87 N.Y.2d 308, 320 (1995)). The

   Second Department then went on to deny the insurance company’s motion to dismiss

   the plaintiff’s demand for punitive damages, noting that “[a]n award of punitive damages

   is warranted where the conduct of the party being held liable ‘evidences a high degree

   of moral culpability, or where the conduct constitutes willful or wanton negligence or

   recklessness.” Id. at 167, 893 N.Y.S.2d at 218 (quoting Pellegrini v. Richmond Cnty.




                                                 9
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 11 of 30 PageID #: 470



   Ambulance Serv., Inc., 48 A.D.3d 436, 437, 851 N.Y.S.2d 268, 269 (App. Div. 2d Dep’t

   2008)).

          Justices Leventhal and Dickerson further cited with approval the Third

   Department case of Bianchi v. Hood, 128 A.D.2d 1007, 513 N.Y.S.2d 541 (App. Div. 3d

   Dep’t 1987), in which the Court affirmed a $5,000 award of punitive damages to a

   plaintiff who was awarded only $300 for ejectment by unlawful eviction, consisting of

   $1,000 for pain and suffering, aggravation and mental distress, $200 for trespass, and

   $250 for breach of the warranty of habitability. The court trebled the damages for

   ejectment and pain and suffering under Real Property Actions and Proceedings Law §

   853. Id. at 1007, 513 N.Y.S.2d at 541. The Third Department reasoned that a relatively

   large award of punitive damages was justified because there was “a flagrant, unlawful

   interference by defendant with plaintiff’s right to enjoy and possess her leased premises

   . . . [where] [d]efendant moved plaintiff’s possessions without her permission from the

   apartment she had leased to her . . . done contrary to plaintiff‘s express written

   instructions to the contrary.” Id. at 1008, 513 N.Y.S.2d at 542.

          In sum, punitive damages are available under GBL § 349 for conduct that is

   willful, wanton or reckless. Punitive damages under § 349 are uncapped and are

   available separate and apart from and statutory damages or trebling. While there is no

   public harm requirement for the awarding of punitive damages under § 349, proving

   claims under § 349 requires showing that conduct complained of was “consumer-

   oriented,” involving the type of conduct that could impact the public.

          Most recently, in a decision last month in Gonzalez-Vasquez v. Mayors Auto

   Group-Woodside, LLC, 60 Misc.3d 1211(A) (S.Ct., Bx. Cnty 2018), attached as Exhibit



                                               10
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 12 of 30 PageID #: 471



   A, the Honorable Mary Ann Briganti, of the Supreme Court, Bronx County, held that

   punitive damages may be available in cases involving automobile fraud by car

   dealerships. Judge Briganti summarized the relevant facts as follows:

          In this case, Plaintiffs here allege that defendants engaged in “bait-and-
          switch” advertising and induced plaintiff to sign a series of blank contracts,
          refused to refund her full deposit amount and then attempted to have
          plaintiff sign a waiver or general release agreeing to discharge defendants
          from liability, and also acknowledging that plaintiff made an illegal audio
          recording of defendants and to assume liability in litigation if the audio
          recordings surfaced. Accepting these allegations as true, they are
          sufficient to alleged conduct that was willful, wanton, and transcended
          ‘mere carelessness’ so as to warrant punitive damages. Furthermore,
          Plaintiffs adequately allege consumer-oriented conduct that would have a
          broad impact on consumers at large.

   Id., at *2 (citations omitted).

          Under GBL § 350, “False advertising in the conduct of any business, trade or

   commerce or in the furnishing of any service is hereby declared unlawful.”

          Here, Showroom Auto violated GBL §§ 349 and 350 by failing or refusing to sell

   the Vehicle for its advertised price. Plaintiffs relied upon the false and deceptive

   advertising. In other words, Showroom Auto violated these GBL sections by using bait-

   and-switch advertising.

          Additionally, William signed the Contract and agreed to be liable for the

   payments for Octavia’s Vehicle without compensation, and he is a “Co-Signor” within

   the meaning of the Federal Trade Commission’s Credit Practices Rule, 16 C.F.R. §

   444.3. Showroom Auto violated the GBL when it obligated William without first informing

   him of the nature of his liability as co-signor, a violation of 16 C.F.R. § 444.3(a)(2).

   Showroom Auto also violated the GBL when it did not provide William with a copy of the

   Notice to Co-Signor required by 16 C.F.R. § 444.3(c).



                                                11
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 13 of 30 PageID #: 472



           Showroom Auto further violated the New York General Business Law (“GBL”) §

   349 by failing to provide Plaintiff with the Buyers Order, Buyer’s Guide and other

   contract documents for at the time he signed the Contract.

           Car dealers frequently employ these scams, and courts have held repeatedly that

   both bait-and-switch advertising and the use of contracts with blank terms violate GBL §

   349. Cuomo v. Dell, Inc., 21 Misc. 3d 1110(A), 873 N.Y.S. 2d 236 (Albany Sup. 2008);

   The People of the State of New York v. Giuffre Motor Car, et al. Index No. 30163/2010

   J. Graham Sup. Ct. Kings County decided December 7, 2011, attached as Exhibit B.

   (Car dealers’ practices of using bait and switch advertising, inducing consumers to sign

   blank contracts, and collecting deposits that were never returned all violated GBL §

   349).

           Showroom Auto runs a business selling hundreds, if not thousands, of

   automobiles a year. It may be presumed that Showroom Auto does not invent a new

   scam every time customers like the Lovelaces walk in the door. To take only the most

   blatant example of fraud, the Lovelaces cannot be the first consumers whom Showroom

   Auto charges $2,160 for a VIN-etch service that is available for free from the NYPD.

      c. Common Law Fraud

           Under New York law, a plaintiff must establish five required elements to prevail

   on a claim of fraud. More specifically, “a plaintiff must show th[e following]: (1) the

   defendant made a false representation of a material fact; (2) with knowledge of its

   falsity; (3) with scienter, namely an intent to defraud the plaintiff; (4) and upon which the

   plaintiff justifiably relied; (5) thereby causing damage to the plaintiff.” See Cofacredit,

   S.A. v. Windsor Plumbing Supply Co., 187 F.3d 229, 239 (2d Cir.1999). Moreover, New



                                                 12
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 14 of 30 PageID #: 473



   York recognizes a right to punitive damages in fraud cases where “the defendant has

   committed a gross, wanton, or willful fraud or other morally culpable conduct in a

   sufficiently high degree.” New York Pattern Jury Instr.—Civil, 3:20 (2010); Giblin v.

   Murphy, 73 N.Y.2d 769, 771, 536 N.Y.S.2d 54, 532 N.E.2d 1282 (1988).

          As set forth at length above, this was not a case of failing to disclose that a car

   had been in an accident. This was a straightforward case of negotiating one deal and

   having the consumer sign another, radically different deal at a much higher price. No

   contract term could be more material than price. Knowledge of the scam by Showroom

   Auto is reflected by the mere act of inflating the price and having Mr. Lovelace sign the

   contract reflecting the false deal. Scienter is revealed not only by the brazenness of the

   scam reflected in the Retail Installment Contract – e.g., by the $2,160 VIN-etch service

   – but by the recordings of the dealership’s employees trying to justify what they did to

   the Lovelaces. These recordings will be played for the Arbitrator during the hearing next

   month.



       d. Attorney’s Fees

          Consumers are to be awarded TILA attorney fees in “any successful action.”6

   The award, under TILA, is mandatory. 7 Because the federal and state governments lack

   the resources to adequately police the marketplace and to protect consumers, federal

   and state consumer protection laws depend upon the private enforcement by aggrieved



   6
    15 U.S.C. § 1640(a)(3).
   7
    Christianburg Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412, 415 n.5, 98 S.Ct.
   694, 54 L.Ed. 2d 648 (1978) (Title VII); see also Diaz v. Paragon Motors of Woodside, Inc., No. CV-03-
   6466 CPS RML, 2007 WL 2903920, at *7 (E.D.N.Y. Oct. 1, 2007) citing Nigh v. Koons Buick Pontiac
   GMC, Inc., 478 F.3d 183, 188 (4th Cir. 2007).

                                                     13
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 15 of 30 PageID #: 474



   consumers. 8 The ability of consumers to bring such cases depends upon the availability

   of private attorneys willing to bring these cases against well-heeled businesses.

   Accordingly, TILA provides that successful litigants are entitled to recover a reasonable

   attorney’s fee based upon the work performed in the case, not based upon the amount

   recovered. 9 The availability of such fees enables private attorneys to handle cases that

   involve small dollar amounts, but which raise complex legal issues. Since businesses

   can avoid court proceedings by inserting pre-dispute arbitration clauses in their

   contracts, it is particularly important that arbitrators enforce these fee provisions.

   Otherwise, there will be no check on businesses that shirk their warranty obligations

   and violate consumer protection laws. The technical and complex issues presented in

   this and similar matters are abstruse and would severely disadvantage consumers if

   they were forced to proceed in these arbitrations pro se against represented

   businesses.

           An award of attorney’s fees is available to Claimants even if they do not prevail

   on every issue raised, because all the claims arise from the same transaction and

   conduct, i.e., Showroom Auto’s overcharging for the Vehicle and failing to properly

   disclose and itemize the nature of the charges. 10 Reasonable attorney fees are also

   available to a prevailing plaintiff under GBL § 349(h).


   8
    Diaz, supra at *7 citing Nigh v. Koons Buick Pontiac GMC, Inc., 384 F.Supp.2d 915, 919 (E.D.Va.2005);
   see also de Jesus v. Banco Popular de Puerto Rico, 918 F.2d 232, 233 (1st Cir.1990)), aff'd in part and
   vacated in part, 458 F.3d 183 (4th Cir.2007); New Century Mortgage Corp. v. Payton, 2004 WL 524693,
   at *1 (N.D.Ill. March 11, 2004) (“In enacting the Truth in Lending Act, Congress contemplated that the
   statute would be enforced by private litigants acting as private attorneys general”) (internal quotation
   marks and citations omitted).
   9
     Purtle v. Eldridge Auto Sales, Inc., 91 F.3d 797, 802 (6th Cir.1996) (Under TILA “[t]he attorney's fees are
   not limited by the amount of [plaintiff's] recovery”), cert. denied, 520 U.S. 1252, 117 S.Ct. 2411, 138
   L.Ed.2d 177 (1997).
   10
      Hensley v. Eckerhart, 461 U.S. 424 (1983); LeBlanc-Sternberg v. Fletcher, 143 F.3d 748 (2d Cir. 1998)
   (Attorney’s fees available when claims intertwined); Dominic v. Consolidated Edison Co., 822 F.2d 1249,

                                                       14
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 16 of 30 PageID #: 475



            As agreed at the Prehearing Conference, the arbitration will remain open so that

   the specific fee request will be submitted following the hearing.

   Dated:          July 26, 2018

                                                   PLAINTIFFS, WILLIAM J. LOVELACE
                                                   And OCTAVIA LOVELACE

                                                   By: /s/ Daniel S. Blinn
                                                           Daniel S. Blinn
                                                           One of Plaintiffs’ Attorneys

                                                   By: /s/ Brian Bromberg______________
                                                           Brian Bromberg
                                                           One of Plaintiffs’ Attorneys



   Attorneys for Plaintiff

   Daniel S. Blinn
   Brendan L. Mahoney
   Consumer Law Group, LLC
   35 Cold Spring Rd. Suite 512
   Rocky Hill, CT 06067
   Tel: (860) 571-0408

   Brian L. Bromberg
   Bromberg Law Office, P.C.
   26 Broadway, 21st Floor
   New York, NY 10004
   Tel: (212) 248-7906




   1259-60 (2d Cir. 1987) (fully compensatory fee proper where factual basis and legal theories same
   throughout); United States Football League v. National Football League, 887 F.2d 408, 415 (2d Cir. 1989)
   (common core of facts and law).

                                                     15
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 17 of 30 PageID #: 476




                                  EXHIBIT A
Case  1:16-cv-04978-ERK-CLP
Gonzalez-Vasquez                    DocumentLLC,
                 v. Mayors Auto Group-Woodside, 44-4SlipFiled 11/19/18 Page 18 of 30 PageID #: 477
                                                        Copy (2018)
60 Misc.3d 1211(A), 2018 N.Y. Slip Op. 51068(U)


                                                       Papers Submitted Numbered
         60 Misc.3d 1211(A)
       Unreported Disposition                          Pl.'s Notice of Motion, Exhibits 1,2
     NOTE: THIS OPINION WILL
     NOT APPEAR IN A PRINTED                           Def.'s Cross-Motion, Memo. Of Law.,
     VOLUME. THE DISPOSITION                           Exhibits, 3,4
  WILL APPEAR IN THE REPORTER.
Supreme Court, Bronx County, New York.                 Pl.'s Reply Aff., Opp. to Cross-Motion,
                                                       Exhibits 5,6
   Jacquelyne GONZALEZ-VASQUEZ,
  on behalf of herself and as a parent on              Defs.' Reply Aff. In Further Support, Opp.,
 behalf of her infant child S.S., Plaintiffs,          Exhibits 7,8
                     v.                                Upon the foregoing papers, defendants
        MAYORS AUTO GROUP-                             Mayors Auto Group Worldwide LLC, d/b/a
  WOODSIDE, LLC, et al., Defendants.                   City Mitsubishi Saab, Nick Letsios, Hector
                                                       Suarez, and Andrew Beswick (collectively,
                  23677/2014E                          “Defendants”) cross-move for an order (1)
                        |                              pursuant to CPLR 3211, dismissing the
              Decided June 15, 2018                    plaintiffs' claims for punitive damages, with
                                                       prejudice; (2) denying the plaintiffs' motion
Attorneys and Law Firms                                to compel discovery, and/or (3) staying
                                                       discovery regarding punitive damages until
Attorneys for Plaintiffs: Brian L. Bromberg,
                                                       after a determination has been made as to
Bromberg Law Office, P.C., NYC, Matthew
                                                       whether punitive damages are appropriate,
Schedler, Divya Subrahmanyam, CAMBA
                                                       and/or (4) granting such other and further
Legal Services, Brooklyn, NY
                                                       relief as this court deems just and
Attorneys    for   Defendants:   Salmon                proper. The plaintiffs Jacquelyne Gonzalez-
Ricchezza Singer & Turchi, LLP (Robyn D.               Vasquez, on behalf of herself as a parent and
Kazatsky, Esq.)                                        on behalf of her infant child S.S. (“Plaintiff”)
                                                       opposes the cross-motion.
Opinion
                                                       On a motion to dismiss pursuant to CPLR
Mary Ann Brigantti, J.                                 3211(a)(7), a court's role is ordinarily limited
                                                       to determining whether the complaint states
 *1 The following papers numbered 1 to                 a cause of action (Frank v. DaimlerChrysler
8 read on the below motion noticed on                  Corp., 292 AD2d 118 [1st Dept. 2002] ).
January 24, 2017 and duly submitted on the             In other words, the determination is not
Part IA15 Motion calendar of March 28,                 whether the party has artfully drafted the
2018:                                                  pleading, but whether deeming the pleading
                                                       to allege whatever can be reasonably implied


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                    1
Case  1:16-cv-04978-ERK-CLP
Gonzalez-Vasquez                    DocumentLLC,
                 v. Mayors Auto Group-Woodside, 44-4SlipFiled 11/19/18 Page 19 of 30 PageID #: 478
                                                        Copy (2018)
60 Misc.3d 1211(A), 2018 N.Y. Slip Op. 51068(U)

from its statements, a cause of action can             that Defendants violated General Business
be sustained (See Stendig, Inc. v. Thom Rock           Law (“GBL”) § 349, which its broad in scope
Realty Co., 163 AD2d 46 [1st Dept. 1990];              and prohibits deceptive and misleading
Leviton Manufacturing Co., Inc. v. Blumberg,           business practices(see Wilner v. Allstate Ins.
242 AD2d 205 [1st Dept. 1997] [on a motion             Co., 71 AD3d 155, 159-160 [2nd Dept. 2010];
for dismissal for failure to state a cause             citing Karlin v. IVF America, Inc., 93 NY2d
of action, the court must accept factual               282 [1999] ). To state a cognizable claim
allegations as true] ). When considering a             under this section, a plaintiff must identify
motion to dismiss for failure to state a cause         consumer-oriented misconduct which is
of action, the pleadings must be liberally             deceptive and materially misleading to a
construed (see, CPLR 3026). The court must             reasonable consumer and which causes
“accept the facts as alleged in the complaint          actual damages (id at 165 [internal citations
as true, accord plaintiffs the benefit of every        omitted] ). Punitive damages may be
possible favorable inference, and determine            awarded on a cause of action for violation
only whether the facts as alleged fit into any         of GBL § 349 where the complaint alleges
cognizable legal theory”(Leon v. Martinez,             conduct that “evidences a high degree of
84 NY2d 83, 87-88 [1994] ). The motion                 moral culpability, or where the conduct is so
should be denied if, from the pleading's four          flagrant as to transcend mere carelessness,
corners, factual allegations are discerned             or where the conduct constitutes willful or
which taken together manifest any cause of             wanton negligence or recklessness” (id at
action cognizable at law (McGill v. Parker,            167 [internal citations omitted] ). In this
179 AD2d 98 [1st Dept. 1992] ).                        case, Plaintiffs here allege that defendants
                                                       engaged in “bait-and-switch” advertising
Punitive damages are available in “limited             and induced plaintiff to sign a series of blank
circumstances where it is necessary to deter           contracts, refused to refund her full deposit
defendant and others like it from engaging in          amount and then attempted to have plaintiff
conduct that may be characterized as ‘gross'           sign a waiver or general release agreeing
and ‘morally reprehensible,’ and of ‘such              to discharge defendants from liability, and
wanton dishonesty as to imply a criminal               also acknowledging that plaintiff made
indifference to civil obligations' ” (see New          an illegal audio recording of defendants
York University v. Contintential, 87 NY2d              and to assume liability in litigation if the
308, 315-16 [1995][Rocanova v. Equitable               audio recordings surfaced. Accepting these
Life Assur. Socy., 83 NY2d 603 [1994],                 allegations as true, they are sufficient to
quoting Walker v. Sheldon, 10 NY2d 401,                alleged conduct that was wilful, wanton,
404 [1961] ] ).                                        and transcended “mere carelessness” so as
                                                       to warrant punitive damages. Furthermore,
 *2 In this case, Plaintiff's complaint asserts        Plaintiffs adequately allege consumer-
causes of action which, proven to be                   oriented conduct that would have a broad
true, may sustain their claims for punitive            impact on consumers at large (see Gaidon v.
damages against defendants. Plaintiffs allege


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                   2
Case  1:16-cv-04978-ERK-CLP
Gonzalez-Vasquez                    DocumentLLC,
                 v. Mayors Auto Group-Woodside, 44-4SlipFiled 11/19/18 Page 20 of 30 PageID #: 479
                                                        Copy (2018)
60 Misc.3d 1211(A), 2018 N.Y. Slip Op. 51068(U)

Guardian Life Ins. Co. of Am, 94 NY2d 330,             of defendants' cars located outside of
344 [1999] ).                                          the dealership. Defendants continued to
                                                       demand that plaintiff executed a waiver/
Plaintiffs' amended complaint also contains            general release, and they threatened to
a cause of action for conversion, which                have plaintiff's child, SS, arrested at his
may warrant award of punitive damages                  school for scratching the car if she did
even without a public harm where a                     not do so. Plaintiffs further allege that
plaintiff provides that defendant acted                upon information and belief, one of the
with “actual malice involving intentional              defendants thereafter reported to the police
wrongdoing” or its conduct amounted to “a              that SS had scratched a car on the lot,
wanton or reckless disregarded of plaintiff's          and SS was arrested while he was in
rights” (Boston Concessions Group, Inc. v.             school and taken to police custody for 5-6
Criterion Center Group, 250 AD2d 435                   hours. Later, all charges were dropped and
[1st Dept. 1998], citing Giblin v. Murphy,             a Notice of Declination was issued. The
73 NY2d 769 [1988] ). In this case, the                foregoing attestations sufficiently set forth
same allegations that support Plaintiff's              a malicious conduct that would sustain a
GBL § 349 claim also support their claim               cause of action for both false arrest and
for conversion, as it may be inferred that             punitive damages stemming from that tort.
defendants acted wilfully and maliciously              Defendant's reply submission of surveillance
when they refused to return Plaintiff's                footage outside of the defendants' business
deposit.                                               does not conclusively show that SS scratched
                                                       any vehicle and thus does not demonstrate
Plaintiffs also assert a cause of action for           any defense to plaintiff's cause of action.
false arrest and imprisonment, which may               Furthermore, Defendants' submissions of
warrant punitive damages where there is                an alleged phone call transcript between
evidence that defendant acted maliciously or           police and plaintiff does not constitute
recklessly (see Hart v. City of New York,              “documentary evidence” that conclusively
186 AD2d 398 [1st Dept. 1992]; cf. Guion               establishes that plaintiffs have no cause of
v. Associated Dry Goods Corp. (Lord and                action (CPLR 3211[a][1] (see Basis Yield
Taylor Division), 56 AD2d 798 [1st Dept.               Alpha Fund [Master] v. Goldman Sachs
1977] ). “[O]ne who wrongfully accuses                 Group, Inc., 115 AD3d 128, 136 [1st Dept.
another of criminal conduct and induces                2014][internal citations omitted] ). There is
or procures that person's arrest may be                insufficient evidence at this stage of the
liable for false arrest” (see D'Elia v. 58-25          proceedings to determine whether the police
Utopia Parkway Corp., 43 AD3d 976, 978                 acted on their own accord independent
[2nd Dept. 2007], quoting Dunn v. City of              of allegedly false information provided by
Syracuse, 83 AD2d 783 [4th Dept. 1981]                 defendants when they arrested SS.
). In this case, Plaintiffs allege that the
defendants told police that either plaintiff's          *3 A cause of action for defamation
husband or her children vandalized one                 requires a (1) false statement (2) published


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                 3
Case  1:16-cv-04978-ERK-CLP
Gonzalez-Vasquez                    DocumentLLC,
                 v. Mayors Auto Group-Woodside, 44-4SlipFiled 11/19/18 Page 21 of 30 PageID #: 480
                                                        Copy (2018)
60 Misc.3d 1211(A), 2018 N.Y. Slip Op. 51068(U)


without privilege or authorization to a third           a liberal reading of these allegations, the
party (3) constituting fault as judged by, at           plaintiff adequately stated a cause of action
a minimum, a negligence standard, and (4)               for punitive damages predicated upon her
must either cause special harm or constitute            defamation cause of action.
defamation per se (see Geraci v. Probst, 61
AD3d 717, 719 [2nd Dept. 2009][internal                 In light of the foregoing, Defendants' cross-
quotations omitted] ). Punitive damages may             motion to dismiss is denied.
be awarded on a defamation claim where
the defendant-speaker was solely motivated              Plaintiff's motion in chief to compel
by a desire to injure the plaintiff, and                disclosure is respectfully referred to the Hon.
there is some evidence that this animus                 Laura Douglas, J.S.C.
was “the one and only cause for the
publication” (see Morsette v. “The Final                This constitutes the Decision and Order of
Call”, 309 AD2d 249, 254 [1st Dept. 2003]               this Court.
). Here, Plaintiffs' complaint alleges that
defendants falsely reported to police that
                                                        All Citations
her son had committed a crime, and that
defendants were motivated by a desire for               Slip Copy, 60 Misc.3d 1211(A), 2018
plaintiff to sign a waiver or release in                WL 3341227 (Table), 2018 N.Y. Slip Op.
relation to the refund of her deposit. Upon             51068(U)

End of Document                                     © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    4
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 22 of 30 PageID #: 481




                                  EXHIBIT B
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 23 of 30 PageID #: 482
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 24 of 30 PageID #: 483
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 25 of 30 PageID #: 484
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 26 of 30 PageID #: 485
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 27 of 30 PageID #: 486
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 28 of 30 PageID #: 487
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 29 of 30 PageID #: 488
Case 1:16-cv-04978-ERK-CLP Document 44-4 Filed 11/19/18 Page 30 of 30 PageID #: 489
